EXHIBIT CUSIP# NYSE AmexL BQI NEWS RELEASE DATE:January 19, 2010 Oilsands Quest announces sale of Pasquia Hills oil shale assets, resignation of CEO and senior management changes Calgary, Alberta (January 19, 2010) – Oilsands Quest Inc. (NYSE AMEX:BQI) (“OQI”) has reached an agreement to sell its oil shale assets located near Pasquia Hills in Saskatchewan to Canshale Corp. (“Canshale”). As previously announced, OQI has been examining alternative structures to develop its oil shale assets and provide a separate vehicle for funding and operating these assets, having determined that the best use of OQI’s financial and management resources continues to be in developing its significant portfolio of oil sands projects and exploration lands. OQI will sell the oil shale properties to Canshale for consideration of CDN $1 million in cash and 8,000,000 shares of Canshale. The transaction is conditional on Canshale raising a minimum of CDN $12.5 million. Following the initial Canshale financing, OQI will retain an ownership interest of between 10 and 16 per cent in Canshale. Canshale is a private company formed by Christopher H. Hopkins. Mr. Hopkins is the Chairman, President and Chief Executive Officer at Canshale and, effective January 15, 2010, resigned as President and Chief Executive Officer at OQI.Mr. Hopkins remains on the board of directors of OQI and is the chair of the Environment, Health and Safety Committee.He is also a member of the Governance Committee of the board. Mr.
